DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2018 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/30/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 9/26/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 1/28/2021 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
wherein the predetermined location of the data code is a predetermined periodic location, a predetermined aperiodic location, or a random location;
wherein the predetermined location of the data key is a predetermined periodic location, a predetermined aperiodic location, or a random location;
a predetermined periodic location;
a predetermined aperiodic location;
a random location;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
With respect to claims 1, 8, and 15:
	Step 1.  These claims are in one of the four statutory categories as either process or machine.
Step 2A, Prong Two.  Judicial exception is recited.  The claims limitations below are abstract idea of mental process and/or mathematical concepts:
	determining whether the data stream includes a watermark in a predetermined location in the data stream; 
	in response to determining that the watermark is not in the predetermined location, marking the first portion of real-time vehicle measurement data as inauthentic; and 
	in response to determining that the watermark is in the predetermined location: 
	determining whether the watermark is authentic; 
	in response to determining that the watermark is inauthentic, marking the first portion of real-time vehicle measurement data as inauthentic; and 
	in response to determining that the watermark is authentic, marking the first portion of real-time vehicle measurement data as authentic;
	Step 2A, Prong Two.  This judicial exception is not integrated into a practical application because the additional element of: receiving a data stream including a first portion of real-time vehicle measurement data; is insignificant extra-solution of mere gathering data (see MPEP 2106.05(g)).  The additional elements of a computing device, a processor, a memory, a non-transitory, computer-readable media are recited at a high generality level, and merely automates the abstract idea, therefore acting as a generic computer to perform the abstract idea.
	Step 2B.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions of insignificant extra-solution of mere gathering data, and to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions of insignificant extra-solution of mere gathering data, and to apply an ineligible.

With respect to claims 2-7, 9-14, 16-20, under similar analysis to claims 1, 8, and 15, all claims limitations are either mental processes and/or mathematical concepts, or insignificant extra-solution of mere gathering data, or to apply an exception on a computer.  The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GU JIE et al. (WO-2015075578-A1) in view of Sella et al. (US 2015/0227760) and Lin et al. (Chien-Chuan Lin and Ming-Shi Wang, An Implementation of a Vehicular Digital Video Recorder System, 2010, 2010 IEEE/ACM International Conference on Green Computing and Communications & 2010 IEEE/ACM International Conference on Cyber, Physical and Social Computing, pages 907-911).
Regarding claims 1, 8, 15, GU JIE et al. teaches:
One or more non-transitory, computer-readable media storing instructions that, when executed by a computing device, cause the computing device to:
at least one processor; and 

	receive a data stream including a first portion of vehicle data (at least abstract discuss video from vehicle driving recorder, figs. 6-9 pages 10-12 discuss server 30a-30b,  “the server 30a receives the watermarked video from the mobile phone 20a, via the communication interface 610. In step 720, the received video is provided to the watermark verification processor 620, which detects the watermark. The embedded information in the detected watermark is extracted, in step 730. The processor 620 then authenticates the watermark (step 740) by comparing the extracted information with the previously registered identity information of the mobile phone 20a. If these match, the watermark is authenticated”); 
	determine whether the data stream includes a watermark is detected; 
	in response to determining that the watermark is not detected, mark the first portion of vehicle data as inauthentic (at least abstract discuss video from vehicle driving recorder, figs. 6-9 pages 10-12 discuss server 30a-30b,  “the server 30a receives the watermarked video from the mobile phone 20a, via the communication interface 610. In step 720, the received video is provided to the watermark verification processor 620, which detects the watermark. The embedded information in the detected watermark is extracted, in step 730. The processor 620 then authenticates the watermark (step 740) by comparing the extracted information with the previously registered identity information of the mobile phone 20a. If these match, the watermark is authenticated”;  this teaching requires the detection of watermark in order for the watermark to be authenticated, therefore if the watermark is not detected, then the watermark cannot be authenticated, i.e. inauthentic;    abstract, page 8 lines 10-20 discuss “The apparatus can also include a verification server, operable to verify the authenticity of the images or video. This can comprise verifying the authenticity of the watermark or the hash value” this teaching 
	in response to determining that the watermark is in detected: 
		determine whether the watermark is authentic;
		in response to determining that the watermark is inauthentic, mark the first portion of vehicle data as inauthentic; and 
		in response to determining that the watermark is authentic, mark the first portion of vehicle data as authentic;
(at least abstract discuss video from vehicle driving recorder, figs. 6-9 pages 10-12 discuss server 30a-30b,  “the server 30a receives the watermarked video from the mobile phone 20a, via the communication interface 610. In step 720, the received video is provided to the watermark verification processor 620, which detects the watermark. The embedded information in the detected watermark is extracted, in step 730. The processor 620 then authenticates the watermark (step 740) by comparing the extracted information with the previously registered identity information of the mobile phone 20a. If these match, the watermark is authenticated”;  this teaching requires the detection of watermark in order for the watermark to be authenticated, therefore if the watermark is not detected, then the watermark cannot be authenticated, i.e. inauthentic;    abstract, page 8 lines 10-20 discuss “The apparatus can also include a verification server, operable to verify the authenticity of the images or video. This can comprise verifying the authenticity of the watermark or the hash value” this teaching indicates if the watermark is not authentic, then the video is not authentic; the video reads on first portion of vehicle data);

GU JIE et al. does not explicitly teach:

determining that the watermark is detected includes determining that the watermark is in the predetermined location;
determining that the watermark is not detected includes determining that the watermark is not in the predetermined location;
However, Sella et al. teaches:
determine whether the data stream includes the watermark is detected includes determine whether the watermark is in a predetermined location in the data stream;
determining that the watermark is detected includes determining that the watermark is in the predetermined location;
determining that the watermark is not detected includes determining that the watermark is not in the predetermined location;
(at least [0028]-[0030] discuss the watermark 30 encodes a series of the data values 22, and expecting data values 22 to be embedded in a particular region of the media content item 32) to detect watermark and determine if watermark is missing ([0028]-[0030]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. wherein determine whether the data stream includes the watermark is detected includes determine whether the watermark is in a predetermined location in the data stream; determining that the watermark is detected includes determining that the watermark is in the predetermined location; and determining that the watermark is not detected includes determining that the watermark is not in the predetermined location as taught by Sella et al. to detect watermark and determine if watermark is missing.


vehicle data being real-time vehicle measurement data;
However, Lin et al. teaches:
vehicle data being real-time vehicle measurement data (pages 907-911, in particular at least abstract discuss system also supports an online real-time navigator, page 908 discuss real time operation, discuss “The data in the recorded data file includes vehicular data, secure data, and video frame images. The defined data format includes whole file head and one frame head. In vehicular data include the beginning and ending time, file name, and vehicle gear status, the longitude and latitude of the global positioning system (GPS), velocity, gravity on X-Y-Z coordinates, and vehicle turn signal and brakes signal”) to record data and to analysis the recorded data and find the facts for the status of the vehicle (abstract); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. wherein vehicle data being real-time vehicle measurement data as taught by Lin et al. to record data and to analysis the recorded data and find the facts for the status of the vehicle.

Regarding claim 2, GU JIE et al. does not explicitly teach:
wherein the first portion of real-time vehicle measurement data comprises at least one of engine temperature, engine RPM, vehicle velocity, vehicle acceleration, applied brake force, interior vehicle temperature, exterior vehicle temperature, window displacement, exterior vehicle barometric pressure, exhaust pressure, vehicle emissions, turbo blower pressure, turbo charger RPM, and vehicle GPS location;
However, Lin et al. teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. wherein the first portion of real-time vehicle measurement data comprises at least one of engine temperature, engine RPM, vehicle velocity, vehicle acceleration, applied brake force, interior vehicle temperature, exterior vehicle temperature, window displacement, exterior vehicle barometric pressure, exhaust pressure, vehicle emissions, turbo blower pressure, turbo charger RPM, and vehicle GPS location as taught by Lin et al. to record data and to analysis the recorded data and find the facts for the status of the vehicle.

Regarding claim 3, GU JIE et al. does not explicitly teaches:
wherein determining whether the data stream includes a watermark in a predetermined location further comprises: 
determining whether the watermark includes a data code in the predetermined location; and 

However, Sella et al. teaches:
wherein determining whether the data stream includes a watermark in a predetermined location further comprises: 
determining whether the watermark includes a data code in the predetermined location; and 
in response to determining that the watermark includes the data code in the predetermined location, determining if the data code matches an authenticity code;
 (at least [0028]-[0030] discuss the watermark 30 encodes a series of the data values 22, and expecting data values 22 to be embedded in a particular region of the media content item 32;  at least figs. 4-8, [0033]-[0081], in particular [0036]-[0037] discuss from identified watermark 30 extracting some extracted data values 22 yielding initial state 18, [0042]-[-0043] discuss from initial state 18, get first value 26, and authenticate first value 26 with a message authenticating code, and comparing output with the second value 28)  to detect watermark and determine if watermark is missing ([0028]-[0030]), and to authenticate ([0033]-[0081]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. wherein determining whether the data stream includes a watermark in a predetermined location further comprises: determining whether the watermark includes a data code in the predetermined location; and in response to determining that the watermark includes the data code in the predetermined location, determining if the data code matches an authenticity code as taught by Sella et al. to detect watermark and determine if watermark is missing, and to authenticate.

Regarding claim 4, GU JIE et al. does not explicitly teach:

However, Sella et al. teaches:
wherein the predetermined location of the data code is a predetermined periodic location, a predetermined aperiodic location, or a random location;
 (at least [0028]-[0030] discuss the watermark 30 encodes a series of the data values 22, and expecting data values 22 to be embedded in a particular region of the media content item 32;  at least figs. 4-8, [0033]-[0081], in particular [0036]-[0037] discuss from identified watermark 30 extracting some extracted data values 22 yielding initial state 18, [0042]-[-0043] discuss from initial state 18, get first value 26, and authenticate first value 26 with a message authenticating code, and comparing output with the second value 28;  it can be seen in at least figs. 5, 7, it appears that the first value 26 and the second value 28 do not occur at regular intervals, reading on a predetermined aperiodic location;  [0021] discuss an LFSR with a well-chosen feedback function can produce a sequence of bits which appears random)  to detect watermark and determine if watermark is missing ([0028]-[0030]), and to authenticate ([0033]-[0081]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. wherein the predetermined location of the data code is a predetermined periodic location, a predetermined aperiodic location, or a random location as taught by Sella et al. to detect watermark and determine if watermark is missing, and to authenticate.
In addition and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. in view of Sella et al. wherein the predetermined location of the data code is a predetermined periodic location, a predetermined aperiodic location, or a random location to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2141).  In this case, as GU JIE 

Regarding claim 5, GU JIE et al. does not explicitly teach:
wherein the data code is a character, integer, sequence of characters and/or integers, or Fibonacci sequence;
However, Sella et al. teaches:
wherein the data code is a character, integer, sequence of characters and/or integers, or Fibonacci sequence;
 (at least [0028]-[0030] discuss the watermark 30 encodes a series of the data values 22, and expecting data values 22 to be embedded in a particular region of the media content item 32;  at least figs. 4-8, [0033]-[0081], in particular [0036]-[0037] discuss from identified watermark 30 extracting some extracted data values 22 yielding initial state 18, [0042]-[-0043] discuss from initial state 18, get first value 26, and authenticate first value 26 with a message authenticating code, and comparing output with the second value 28;  it can be seen in at least figs. 5, 7, it appears that the initial state 18,  first value 26 and the second value 28 have 1 and 0, [0020] discuss a Fibonacci or Galois linear feedback shift register)  to detect watermark and determine if watermark is missing ([0028]-[0030]), and to authenticate ([0033]-[0081]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. wherein the data code is a character, integer, sequence of characters and/or integers, or Fibonacci sequence as taught by Sella et al. to detect watermark and determine if watermark is missing, and to authenticate.


wherein determining whether the data stream includes a watermark in a predetermined location further comprises: 
determining whether the watermark includes a data key in the predetermined location; and 
in response to determining that the watermark includes the data key in the predetermined location, determining if the data key matches a predetermined data type of a predetermined magnitude;
However, Sella et al. teaches:
wherein determining whether the data stream includes a watermark in a predetermined location further comprises: 
determining whether the watermark includes a data key in the predetermined location; and 
in response to determining that the watermark includes the data key in the predetermined location, determining if the data key matches a predetermined data type of a predetermined magnitude;
 (at least [0028]-[0030] discuss the watermark 30 encodes a series of the data values 22, and expecting data values 22 to be embedded in a particular region of the media content item 32;  at least figs. 4-8, [0033]-[0081], in particular [0036]-[0037] discuss from identified watermark 30 extracting some extracted data values 22 yielding initial state 18, [0042]-[-0043] discuss from initial state 18, get first value 26, and authenticate first value 26 with a message authenticating code, and comparing output with the second value 28; it can be seen in at least figs. 5, 7, it appears that the initial state 18,  first value 26 and the second value 28 have 1 and 0’s, indicating magnitudes)  to detect watermark and determine if watermark is missing ([0028]-[0030]), and to authenticate ([0033]-[0081]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. wherein determining whether the data stream includes a 

Regarding claim 7, GU JIE et al. does not explicitly teach:
wherein the predetermined location of the data key is a predetermined periodic location, a predetermined aperiodic location, or a random location;
However, Sella et al. teaches:
wherein the predetermined location of the data key is a predetermined periodic location, a predetermined aperiodic location, or a random location;
 (at least [0028]-[0030] discuss the watermark 30 encodes a series of the data values 22, and expecting data values 22 to be embedded in a particular region of the media content item 32;  at least figs. 4-8, [0033]-[0081], in particular [0036]-[0037] discuss from identified watermark 30 extracting some extracted data values 22 yielding initial state 18, [0042]-[-0043] discuss from initial state 18, get first value 26, and authenticate first value 26 with a message authenticating code, and comparing output with the second value 28;  it can be seen in at least figs. 5, 7, it appears that the first value 26 and the second value 28 do not occur at regular intervals, reading on a predetermined aperiodic location;  [0021] discuss an LFSR with a well-chosen feedback function can produce a sequence of bits which appears random)  to detect watermark and determine if watermark is missing ([0028]-[0030]), and to authenticate ([0033]-[0081]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. wherein the predetermined location of the data key is a 
In addition and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of GU JIE et al. in view of Sella et al. wherein the predetermined location of the data code is a predetermined periodic location, a predetermined aperiodic location, or a random location to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2141).  In this case, as GU JIE et al. in view of Sella et al. already teaches the predetermined location of the data code, a finite number of solutions for the predetermined location is a predetermined periodic location, a predetermined aperiodic location, or a random location.

Regarding claim 9, the cited portions and rationale of claim 2 read on this claim.	

Regarding claim 10, the cited portions and rationale of claim 3 read on this claim.	

Regarding claim 11, the cited portions and rationale of claim 4 read on this claim.	

Regarding claim 12, the cited portions and rationale of claim 5 read on this claim.	

Regarding claim 13, the cited portions and rationale of claim 6 read on this claim.	

Regarding claim 14, the cited portions and rationale of claim 7 read on this claim.	

Regarding claim 16, the cited portions and rationale of claim 2 read on this claim.	

Regarding claim 17, the cited portions and rationale of claim 3 read on this claim.	

Regarding claim 18, the cited portions and rationale of claims 4, 5 read on this claim.	

Regarding claim 19, the cited portions and rationale of claim 6 read on this claim.	

Regarding claim 20, the cited portions and rationale of claim 7 read on this claim.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664